Citation Nr: 1756995	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease status post multiple surgical procedures with spinal fusion (claimed as a back condition).

2.  Entitlement to service connection for coronary artery disease with atrial fibrillation, status post heart block, with pacemaker (claimed as a heart condition and ischemic heart disease).

2.  Entitlement to compensation under 38 U.S.C. § 1151 (2012) for coronary artery disease with atrial fibrillation, status post heart block, with pacemaker (claimed as a heart condition and ischemic heart disease).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1974 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The April 2008 rating decision denied service connection for a low back condition and heart disease; the February 2017 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for heart block, implanted cardiac pacemaker and atrial fibrillation.


FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision in the appeal by the Board, the RO issued a decision that granted service connection for degenerative arthritis of the lumbar spine with residual scar (claimed as a back condition).

2.  In November 2017, prior to the promulgation of a decision in the appeal by the Board, the RO issued a decision that granted service connection for coronary artery disease with atrial fibrillation, status post heart block, with pacemaker (claimed as a heart condition).

3.  The Veteran's heart condition claim under the provisions of 38 U.S.C. § 1151 is moot.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the service connection claims due to lack of jurisdiction have been met.  38 U.S.C. § 7105(a), (b) (2), (d) (5) (2012); 38 C.F.R. § 20.200 (2017).

2.  As service connection for coronary artery disease with atrial fibrillation, status post heart block, with pacemaker, has been granted, there remains no justiciable case or controversy as to entitlement to such under the provisions of 38 U.S.C. § 1151.  38 U.S.C. §§ 1151, 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Service Connection Claims

Appellate review by the Board will be initiated by a notice of disagreement and substantive appeal after a statement of the case has been provided; thereafter, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105; 38 C.F.R. § 20.200. 

The Veteran perfected an appeal from the denial of service connection for a back condition and a heart condition.  Those claims were granted in full by the RO in July 2016 and November 2017, respectively, and the Veteran has not initiated an appeal for any downstream issues to date.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, there remain no allegations of errors of fact or law for appellate consideration; and the Board will dismiss the appeals.

II. 38 U.S.C. § 1151 Claim

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service-connected.  See 38 C.F.R. §3.361.

However, the RO has granted the Veteran's service connection claim for a heart condition.  As service connection has been granted, consideration of the Veteran's claim under the provisions of 38 U.S.C. § 1151 is moot.  Accordingly, the Veteran's claim under this theory of entitlement is dismissed.


ORDER

The claim for service connection for degenerative disc disease status post multiple surgical procedures with spinal fusion is dismissed.

The claim for connection for coronary artery disease with atrial fibrillation, status post heart block, with pacemaker is dismissed.

The claim for compensation pursuant to 38 U.S.C. § 1151 for coronary artery disease with atrial fibrillation, status post heart block, with pacemaker, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


